Citation Nr: 1727958	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-09 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease (COPD) and/or a restrictive lung condition, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	James J. Perciavalle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972, and in the Southwest Asia Theater of Operations from February 3, to June 10, 1991.

This case initially came before the Board of Veterans' Appeals (Board) on appeal rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. Jurisdiction was subsequently transferred to the RO in Providence, Rhode Island.

In September 2013, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In an April 2015 decision, the Board denied the Veteran's claim, and remanded several other issues for additional development. The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court). An October 2016 memorandum decision vacated the Board's decision with respect to the issue listed on the title page and noted that the Court did not have jurisdiction over the other remanded issues. The issue listed on the title page has been recharacterized to reflect the Court's decision and has since returned to the Board for further consideration.

The Board observes that the Veteran has filed a notice of disagreement with respect to several issues unrelated to the Veteran's present appeal. Those issues, along with the issues remanded in the Board's April 2015 decision, are still undergoing development at the RO and the Board does not have jurisdiction over them at this time. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive a new VA examination. 

The Veteran in this case seeks entitlement to service connection for a chronic respiratory disorder, to include COPD and/or a restrictive lung condition. In pertinent part, the Veteran contends that breathing the smoke from oil well fires in Kuwait and showering in streams of water polluted with oil led to his claimed respiratory disorder.

The Board's April 2015 decision discussed a June 1991 final separation examination where the Veteran complained of shortness of breath. The record also contains several other instances where the Veteran complained of breathing problems after he was discharged from service. 

The Board's April 2015 decision relied heavily on an April 2012 VA respiratory examination. The examiner checked boxes noting that the Veteran had been diagnosed with COPD, but did not indicate that he had been diagnosed with a restrictive lung disease. The examiner described the history of the Veteran's
pulmonary conditions: "Veteran reports that in 2008 started to have shortness of breath with going up stairs or climbing scaffolding, would have to stop after 4-5 flights of stairs." The report indicated that a chest x-ray was obtained, and the examiner opined that "[t]he lungs are slightly hyperinflated, compatible with the provided history of COPD." The examiner inserted the following "impression": "Findings compatible with history of COPD. No active disease." The report indicates that the Veteran underwent pulmonary function testing; the examiner concluded that "the Veteran's level of disability" is best represented by the test result from "FEV-1% predicted." The examiner further checked a box indicating that the Veteran did not have multiple respiratory conditions. The conclusion of the report is as follows: 

The Veteran has evidence of [COPD] on chest x-ray, this would account for the shortness of breath on exertion, this is secondary to his chronic smoking history. There is no condition for the shortness of breath which is an undiagnosed condition or that would be secondary to his service in the Gulf or Southwest Asia.

In its October 2016 memorandum decision, the Court explained that the Board, in reaching its April 2015 decision, erred by failing to provide an adequate statement of reasons or bases for its decision and relied on an inadequate examination.

For instance, the Court held that the Board did not adequately explain its reliance on the June 1991 separation examination to attenuate or discount the Veteran's statement that at that time he suffered from shortness of breath. The Board characterized that examination report as indicating that the Veteran's lungs and chest were "entirely within normal limits," based on "a physical examination," but did not explain what tests, examination procedures, or reasoning the examiner may have employed that might have supported the Board's conclusion. 

Furthermore, the Court found that the Board did not adequately explain its treatment of the Veteran's statement at his September 2013 hearing that his shortness of breath forced him to stop running in 1996, which is earlier than the breathing problems documented in his medical records. As the Veteran's September 2013 testimony occurred after the April 2012 VA examination, the VA examiner may have had an incomplete medical history. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (when providing medical opinion "the Secretary must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history").

The Court also determined that the Board did not explain why it characterized the issue on appeal as a single claim for COPD despite record evidence of a second restrictive lung condition. The Veteran's claim was for "respiratory conditions," which indicates more than one condition and COPD and restrictive lung conditions are evaluated under separate provisions of the rating code. See 38 C.F.R. § 4.97, Diagnostic Codes 6604, 6840-45 (2016); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). The Board notes that the issue on appeal has been changed to reflect this.  

Finally, the Court held that the April 2012 VA examination was inadequate because the examiner concluded, without explanation or discussion, that the Veteran's COPD resulted entirely from his history of smoking rather than inhaling fumes from oil fires in Kuwait. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As such, pursuant to the Court's October 2016 memorandum decision, this case is remanded so that the AOJ can provide the Veteran with a new VA examination for all diagnosed respiratory conditions, including COPD, to include as due to an undiagnosed illness.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with a VA examiner of appropriate expertise to determine the nature and etiology of the Veteran's claimed respiratory condition(s). The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed. All pertinent symptomatology and findings should be reported in detail, including all diagnoses. Any indicated diagnostic tests and studies should also be accomplished.

Based on an examination of the Veteran, review of the file, and history provided by the Veteran, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's complaints of shortness of breath can be attributed to a known respiratory diagnosis, to include COPD and/or a restrictive lung condition.

If so, the examiner should opine as to whether that disability at least as likely as not had its onset during a period of active duty or is otherwise related or attributable to an event or incident of any period of active duty, including inhalation of oil fire fumes.

If not, the examiner should opine as to whether it is at least as likely as not that the Veteran has objective indications of a chronic disability (of which shortness of breath is a part) resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, which have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

In responding the examiner is asked to indicate whether there is other likely etiology of a respiratory disorder, if unrelated to service (such as smoking). The examiner should also discuss the report of shortness of breath on the Veteran's June 1991 final separation examination, the findings of the April 2012 VA examination, and the Veteran's testimony during his March 2013 hearing that his respiratory symptoms onset prior to 2008. All previous reports should be reconciled, if necessary.  

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessary, readjudicate the claim. Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


